Citation Nr: 0630120	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1978 until 
his retirement in November 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that the frequent diagnoses of urinary 
tract infections during service were incorrect diagnoses, and 
that at that time he actually had chronic episodes of 
prostatitis.  The service medical records do reveal frequent 
urinary problems, including requiring pressure to urinate.  
There were also several diagnoses of urinary tract infection 
during service.  The handwriting on the service medical 
record is difficult to read but it appears that an assessment 
of prostatitis was made on one occasion in July 1994.  

A September 2000 private medical record notes that the 
veteran had a history of recurrent prostatitis that had 
plagued him for at least a year or two.

On VA fee basis examination in February 2003, the examiner 
noted that the veteran stated that he had been diagnosed with 
an enlarged prostate in 2002.  The examiner found that the 
veteran's prostate was normal in size and stated that the 
veteran had no current prostate disability.  However, it is 
apparent from the examination report that the examiner did 
not examine the veteran's service medical records or private 
medical records, which are contained in the claims files.  
Furthermore, the examiner did not discuss prostatitis at all.  
The Board finds that the February 2003 examination report is 
inadequate for VA purposes and that a new VA examination 
report must be obtained.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Send the veteran authorization forms 
and request that he sign and return them 
after filling out the names and addresses 
of all medical providers who have treated 
him for any prostatitis disability since 
December 2003.  The RO should include in 
the claims file documentation of all 
attempts to obtain private medical 
records on behalf of the veteran.

3.  The veteran should be provided the 
appropriate VA examination to determine 
the nature and etiology of any 
prostatitis disabilities present.  The 
examiner should specifically state 
whether or not the veteran has a chronic 
prostatitis disability.  All indicated 
tests and studies should be performed.  
If a chronic prostatitis disability is 
diagnosed, the examiner should express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
such disability is related to the 
veteran's service, including the 
complaint of frequent urination in 
service and diagnoses of urinary tract 
infections.  The examiner should also 
comment on the July 1994 service report 
which appears to show an assessment of 
prostatitis.  Reasons and bases for all 
opinions expressed should be provided.

4.  Review the claims file to ensure that 
all of the above requested development 
has been completed.  In particular, 
ensure that the VA examination complies 
fully with the above instructions, and if 
not, take corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, reconsider the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


